Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant's argument traversing the rejection of record have been found to be persuasive. As such the rejection is accordingly withdrawn. However, up on further consideration a new ground of rejection is made in view of Robinson (US 2013/0024080A1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2013/0079194 A1) hereinafter Thomas in view of Robinson (US 2013/0024080 A1).
Regarding Claim 1 Thomas teaches a control system for a self-propelled work vehicle comprising a hydraulic motor and one or more hydraulic pumps, the control system comprising: an engine speed sensor (77) associated with the self-propelled work vehicle and configured to generate signals representing an actual engine speed (Fig 2); a temperature sensor (62) associated with the self-propelled work vehicle and configured to generate signals representing an actual temperature of hydraulic fluid (Fig 2); and a controller (25) functionally linked to receive the respective signals from the engine speed sensor (77) and the temperature sensor (62)
Thomas is silent regarding wherein the controller being configured, responsive to a requested change in engine speed, to generate output signals preventing an increase in the engine speed to a target engine speed at least while the temperature of the hydraulic fluid is in a first temperature state.
However, Robinson teaches a control assembly (26) for a vehicle  having a controller/ECU (28), display (34), temperature sensor (30) and speed sensor (32) of engine (20) (Fig 1). Robinson further discloses the control assembly is configured to readily monitor the temperature of the working fluid and regulate the travel speed of the vehicle (12) so that the temperature of the working fluid does not exceed the threshold temperature (Fig 1, par.0023). Robinson further states When the ECU (28) determines that the real-time temperature, Tf, of the working fluid is less than or substantially equal to the threshold temperature, the ECU (28) sets the terminal speed limit (max speed limit) as the target speed limit for the engine, until the real-time temperature, Tf, exceeds the threshold temperature. When the ECU (28) determines that the real-time temperature, Tf, of the working fluid is greater than the threshold temperature, the ECU (28) sets the reduced speed limit, as the target speed limit (thereby preventing an increase in engine speed above the reduced speed limit in response of a requested change) until the real-time temperature, Tf  falls below the threshold temperature (see Fig 2, par.0031,0024). Robinsion discloses such a control mechanism allows the user to feel smooth intervention or less intervention by the ECU while also allowing speed and temperature control of the system (Par.0040).
Therefore, it would have been obvious to one of ordinary skill in the rat to have modified Thomas to include the teachings of Robinson by including the control mechanism of Robinson by allowing in  response to a requested change in engine speed, to generate output signals preventing an increase in the engine speed to a target engine speed by setting a reduced speed limit at least while the temperature of the hydraulic fluid is in a first temperature state. Doing so allows the user to feel smooth intervention or less intervention by the ECU while also allowing speed and temperature control of the system (Par.0040).


Regarding Claim 2 Thomas teaches wherein the controller (25) is further linked to a user interface (device that produce driver directed signals 75 eg. Pedal of par.0025) to receive user input corresponding to the target engine speed (Fig 2, Par.0025).
Regarding Claims 3 and 13 Thomas as modified above by Robinson discloses the controller (28) being further configured to cause a display unit (34) associated with the user interface to display information corresponding to an appropriate temperature state for the target engine speed (Robinson par.0027).
Regarding Claims 4 and 14 Robinson discloses wherein the controller (28) is further configured to automatically generate output signals (that alter the speed to a reduced speed limit see Fig 2 par.0031) for transitioning the engine speed to the target engine speed, in accordance with a monitored temperature of the hydraulic fluid and one or more corresponding temperature states (par.0030).
Regarding Claims 5 and 15  Robinson discloses wherein the transitioning of the engine speed to the target engine speed is accomplished in steps as the monitored temperature exceeds respective thresholds for the one or more corresponding temperature states (transitioning is done in accordance with steps outlined in Fig 2, when temp exceeds 140c) (see Fig 2 par. 0030-0031)
Regarding Claims 6 and 16 Robinson teaches wherein the first temperature state (which can be 100C) corresponds to a first engine speed (no greater than 130mph) for temperatures below a first temperature threshold (140c) (Fig 3, Par.0030-0031). (note: any temp. can be said to correspond to any engine speed)
Regarding Claims 7 and 17 Robinson teaches a second temperature state (which can be 160C) corresponds to a second engine speed (no bigger than 120mph) for temperatures below a second temperature threshold (150C) and above the first temperature threshold (above 140c) (see par.0030-0031). (note: any temp. can be said to correspond to any engine speed).
Regarding Claims 8 and 18 Robinson teaches wherein a third temperature state corresponds to the target engine speed (any operating temp. of the engine can be said to correspond to target engine speed).
Regarding Claims 9 and 20 Robinson teaches  teaches wherein the controller (28) is further configured to automatically generate output signals that alter engine speed (see par.0031) for continuously transitioning the engine speed to the target engine speed, based on a determined relationship between the engine speed and a monitored temperature of the hydraulic fluid (Fig 2, par.0031).
Regarding Claim 11 Thomas teaches a method of engine speed control for a self-propelled work vehicle comprising an engine, one or more hydraulic motors, and one or more hydraulic pumps, the method comprising: detecting an engine speed (from engine sensor 77) and a temperature of hydraulic fluid (using temp. sensor 62); responsive to a requested change in engine speed (Fig 2-3). Thomas as modified above by Robinson teaches  preventing an increase in the engine speed to a target engine speed at least while the temperature of the hydraulic fluid is in a first temperature state (by preventing further increase from a set reduced speed when the threshold temperature is exceeded see Robinson par.0031).
Regarding Claim 12 Thomas teaches comprising enabling user input (device that produce  driver detected signals 75 see pedal of  par.0025) corresponding to the target engine speed via a user interface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Ichimura (US 2008/0254939 A1).
Regarding Claim 10 Thomas as modified above fails to disclose a data storage unit functionally linked to the controller, the data storage unit comprising a look-up table correlating 21Docket No. P31208-US-PRI Customer No. 161609 retrievable engine speed data with inputs for the monitored temperature of the hydraulic fluid.
However, Ichimura teaches a control system having an engine control device and a hydraulic fluid temperature detection means for detecting a hydraulic fluid temperature; and a setting means for setting rotation rate in correspondence to the hydraulic fluid temperature (see par. 0010). Ichimura further discloses a data storage unit (44) functionally linked to a controller (par.0071), the data storage unit comprising (44) a look-up table (a graph seen within 44 see Fig 8) correlating retrievable engine speed data (target speed of the engine) with inputs for the monitored temperature of the hydraulic fluid (see par.0071) for the purpose of selecting optimal engine speed that corresponds to a given temperature.
Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Thomas to include the teachings of Ichimura by including a data storage unit functionally linked to the controller, the data storage unit comprising a look-up table correlating retrievable engine speed data with inputs for the monitored temperature of the hydraulic fluid for the purpose of selecting optimal engine speed that corresponds to a given temperature.
Allowable Subject Matter
19 is objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 

Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Ishii et al. (US 5,556,349) teaches utilizing transmission fluid temperature for affecting shift transmission of an automatic transmission. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745